Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to an anode.
Group II, claim(s) 16-21, drawn to a lithium battery.
Group III, claim(s) 22-25, drawn to an anode.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.
	The technical features of Group I such as a plurality of open pores, formed within the MIEC, to facilitate motion of an alkali metal to at least one of store the alkali metal in the plurality of open pores or release the alkali metal from the plurality of open pores, wherein: the MIEC does not store or release the alkali metal; and the MIEC is an end-member phase directly connected to the alkali metal by a tie-line in an equilibrium phase diagram is not present in Group II and III.
	The technical features of Group II such as an electrode comprising a mixed ionic-electronic conductor (MIEC) having an open-pore geometry to facilitate transport of lithium, the MIEC being electrochemically stable with lithium such that the MIEC does not store or release lithium during transport of lithium, is not present in Group I and III.
	The technical features of Group III such as a mixed ionic-electronic conductor (MIEC) that does not store or release lithium (Li) and is electrochemically stable with Li such that the formation of a solid-electrolyte interphase (SEI) is substantially reduced; a plurality of open tubules, formed by the MIEC, to facilitate motion of lithium (Li) to at least one of store Li in the plurality of tubules or release Li from the plurality of open tubules, each tubule having a longitudinal axis that is substantially parallel with the longitudinal axes of other tubules, each tubule having a cross-sectional width less than about 300 nm, each tubule being separated from another tubule by a portion of the MIEC having a thickness less than about 30 nm; and a current collector, coupled to a first end of the MIEC, to hermetically seal the MIEC and the plurality of tubules is not present in Group I and II.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722